By the Court.

Benning, J.,
delivering the opinion.
Were these charges of the Court proper ?
As to the first, we say nothing.
[1.] As to the second, viz: “ That a trustee was not authorized to trade with himself, upon the trust fund; and if he did so, the cestui que trust could accept or repudiate such act; and it made no difference whether the same had operated to his or their injury or advantage”, we say we think it to have been proper.
The charge states what seems to be authorized by decisions. Ex parte Lacey, 6 Ves. 625. Campbell vs. Walker, 5 do. 678. Sanderson vs. Walker, 13 do. 601. Whelpdale vs. Cookson, 1 Ves. sr. 9. Hill on Trustees, 536.
It is to be understood that the right of the cestui que trust *641to relief, will be barred by acquiescence, for any considerable period. 5 Ves. 680.
This charge being right, it follows, from the facts of the case, that a new trial ought not to be granted to the plaintiffs in error, whether the first charge was right or not.
So a new trial is refused.